NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 12/24/2020.  In applicant’s amendments claims 5-6 were amended. Claims 1, and 5-6 are currently pending and considered below.
Response to Amendment
The replacement drawing sheets were received on 12/24/2020.  These replacement drawing sheets are accepted. The objections to drawing and claims have been obviated in view of applicant’s amendments and arguments filed 12/24/2020. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record Health & Fitness <URL: https://www.amazon.com/d/B0716SJR9H > [Date Posted 05/11/2017] (Sunny) in view of US 5620067 A (Bauer) fails to teach or render obvious the stationary exercise bike with the desk plate in combination with all of the elements and structural and functional relationships as claimed and further including an ejector rod assembly with a reset spring is arranged below the pressing block
The prior art of record teaches a valve pin 31 (Figure 3: Bauer) which is not considered equivalent to applicant’s invention and it would be based on improper hindsight to modify the valve pin 31 to include a spring and would be not be obvious for one skilled in the art at the time of filing of the invention to modify the valve pin 31 without breaking the purpose of the valve pin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784